United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Alexandria, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1755
Issued: June 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 14, 2007 merit decision concerning the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
October 29, 2005 on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
In late 1987 the Office accepted that appellant, then a 40-year-old distribution clerk,
sustained bilateral shoulder tendinitis secondary to impingement syndrome and bilateral rotator
cuff tears due to her repetitive job duties. Appellant underwent a left rotator cuff repair on
January 29, 1988 and a right rotator cuff repair on July 18, 1997. Both procedures were
authorized by the Office. Appellant retired from the employing establishment effective

June 1989 and worked in private employment for more than 10 years. The Office received a new
claim from appellant for wage loss in late 2003. After developing the medical evidence
establishing employment-related disability, it paid compensation for continued wage loss.
On June 18, 2004 Dr. Christopher K. Hull, an attending Board-certified orthopedic
surgeon, performed a left rotator cuff repair with subacromial decompression. On December 15,
2004 he indicated that appellant could not tolerate any work duties that required raising her arms
above her waist.
On May 25, 2005 Dr. Hull indicated that appellant had reached maximum medical
improvement by May 4, 2005 with respect to her upper extremity conditions. He stated that
appellant could work eight hours per day with restrictions including lifting up to 20 pounds,
performing normal hand functions up to three hours per day, sitting up to four hours, standing up
to two hours, walking up to two hours, and performing repetitive activities for up to one hour.
Dr. Hull indicated that appellant could not work in cold weather and stated that she could not
squat, bend, kneel, twist, climb or reach above her shoulder.
On August 25, 2005 the employing establishment offered appellant a modified full-time
job as a mail processing clerk in Alexandria, LA. The position involved such duties as sorting
mail weighing no more than 20 pounds for up to one hour per day, keying mail for two to four
hours per day and answering telephones and stamping mail for two to four hours per day. The
job did not require appellant to lift more than 20 pounds, perform normal hand functions more
than three hours per day, sit more than four hours, stand more than two hours, walk more than
two hours, or perform intermittent repetitive activities more than one hour. The position
description specifically prohibited appellant from reaching above her shoulders.
On August 29, 2005 appellant indicated that she was not accepting or rejecting the
offered position. She stated that she had been on disability retirement since 1989. Appellant
noted that she lived in Arlington, TX, and did not wish to move back to Alexandria, LA.
In a September 9, 2005 letter, the Office advised appellant of its determination that the
mail processing clerk position offered by the employing establishment was suitable. It advised
appellant that her compensation would be terminated if she did not accept the position or provide
good cause for not doing so within 30 days from the date of the letter. In an October 11, 2005
letter, an employing establishment official stated that the employing establishment attempted to
look for work in appellant’s current area of residence in Texas, but was unable to find
appropriate work.
In an October 25, 2005 letter, the Office advised appellant that she had not shown good
cause for not accepting the mail processing clerk position. It advised appellant that her
compensation would be terminated if she did not accept the position within 15 days from the date
of the letter. Appellant submitted a November 2, 2005 report in which Dr. Hull discussed the
performance of a functional capacity assessment.
In a November 10, 2005 decision, the Office terminated appellant’s compensation
effective October 29, 2005 on the grounds that she refused an offer of suitable work. It indicated
that appellant had not shown good cause for not accepting the suitable work offered to her.

2

Appellant requested a hearing before an Office hearing representative. She submitted
statements in which she argued that Dr. Hull felt she was not ready to return to work. Appellant
repeated her claims that her residence in Texas prevented her from accepting the position. At the
January 25, 2007 hearing, she provided similar arguments. Appellant also submitted medical
reports detailing her medical treatment between March 2006 and January 2007. In a March 14,
2007 decision, the Office hearing representative affirmed the November 10, 2005 decision.
LEGAL PRECEDENT
Section 8106(c)(2) of the Federal Employees’ Compensation Act provides in pertinent
part, “A partially disabled employee who ... (2) refuses or neglects to work after suitable work is
offered ... is not entitled to compensation.”1 However, to justify such termination, the Office
must show that the work offered was suitable.2 An employee who refuses or neglects to work
after suitable work has been offered to her has the burden of showing that such refusal to work
was justified.3 If possible, the employer should offer suitable reemployment in the location
where the employee currently resides. If this is not practical, the employer may offer suitable
reemployment at the employee’s former duty station or other location.4
ANALYSIS
The Office accepted that appellant sustained bilateral shoulder tendinitis secondary to
impingement syndrome and bilateral rotator cuff tears due to her repetitive job duties and paid
her compensation for periods of disability. It terminated appellant’s compensation effective
October 29, 2005 on the grounds that she refused an offer of suitable work.
The evidence of record shows that appellant was capable of performing the mail
processing clerk position offered by the employing establishment in August 2005 and determined
to be suitable by the Office in September 2005. The position involved such duties as sorting
mail weighing no more than 20 pounds, keying mail, answering telephones and stamping mail.
The job did not require appellant to lift more than 20 pounds, perform normal hand functions
more than three hours per day, sit more than four hours, stand more than two hours, walk more
than two hours or perform intermittent repetitive activities more than one hour. The position
description specifically prohibited appellant from reaching above her shoulders. The record does
not reveal that the position was temporary or seasonal in nature.5

1

5 U.S.C. § 8106(c)(2).

2

David P. Camacho, 40 ECAB 267, 275 (1988); Harry B. Topping, Jr., 33 ECAB 341, 345 (1981).

3

20 C.F.R. § 10.124; See Catherine G. Hammond, 41 ECAB 375, 385 (1990).

4

20 C.F.R. § 10.508.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claim, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4b (July 1997).

3

In determining that appellant was physically capable of performing the mail processing
clerk position, the Office properly relied on the May 25, 2005 opinion of Dr. Hull, an attending
Board-certified orthopedic surgeon. On May 25, 2005 Dr. Hull indicated that appellant had
reached maximum medical improvement by May 4, 2005 with respect to her upper extremity
conditions. The work restrictions provided by Dr. Hull would allow her to perform the duties of
the offered position. Dr. Hull indicated that appellant could not work in cold weather and stated
that she could not squat, bend, kneel, twist or climb, but there is no indication that the mail
processing clerk position would require such duties.6 The Board finds that the mail processing
clerk position offered by the employing establishment is suitable. As noted, once the Office has
established that a particular position is suitable, an employee who refuses or neglects to work
after suitable work has been offered to her has the burden of showing that such refusal to work
was justified. The Board has carefully reviewed the evidence and argument submitted by
appellant in support of her refusal of the offered position and notes that it is not sufficient to
justify her refusal of the position. Appellant submitted a November 2, 2005 report in which
Dr. Hull discussed the performance of a functional capacity assessment, but this report does not
provide an opinion that appellant could not perform the mail processing clerk position when it
was offered in August 2005. She also submitted medical reports detailing her medical treatment
between March 2006 and January 2007, but these reports also do not provide an opinion
regarding her ability to work when the position was offered.
For these reasons, the Office properly terminated appellant’s compensation effective
October 29, 2005 on the grounds that she refused an offer of suitable work.7
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation effective
October 29, 2005 on the grounds that she refused an offer of suitable work.

6

Appellant argued that the offered position was not suitable because she lived in Arlington, TX and should have
been offered a position in her former duty station, Alexandria, LA. However, the employing establishment satisfied
the requirements of 20 C.F.R. § 10.508 because it made an attempt to find work in appellant’s area of residence,
although ultimately that attempt proved unsuccessful. See supra note 4 and accompanying text.
7

The Board notes that the Office complied with its procedural requirements prior to terminating appellant’s
compensation, including providing appellant with an opportunity to accept the offered position after informing her
that she had not given a valid reason for not accepting the position; see generally Maggie L. Moore, 42 ECAB 484
(1991); reaff’d on recon., 43 ECAB 818 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
March 14, 2007 decision is affirmed.
Issued: June 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

